DETAILED ACTION
This action is responsive to communications filed 20 July 2021.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US-20210352099-A1).
Regarding claim 1, Rogers discloses:
An apparatus ([0085] [FIG. 1A] server system), comprising: 
an asset module that identifies a plurality of network assets of a data network ([0092] [FIG. 1A] entity event collectors (i.e. asset module) detect changes and/or look for presence in the computer environment of new entities (i.e. identifies network assets in network) [0221-0224] business application/other entity, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on), the plurality of network assets comprising a plurality of interconnected physical and virtual ([0221-0224] business application/other entity, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on); 
a dependency module that determines dependencies between the plurality of network assets across different physical and virtual layers within the data network ([0221-0226] business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, e.g. see [0097] [FIG. 1A] ingestion engine (i.e. dependency module) receives collected event data from entity event collectors and generates confirmed entity relationship information (i.e. determines dependencies between assets across layers, e.g. business application above)); and 
a baseline module that generates the plurality of network assets and the dependencies between the plurality of network assets across the different physical and virtual layers within the data network at a point in time ([0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server (i.e. baseline module), such as over time), used to detect changes within the data network ([0229] creation of accurate dependency graphs, e.g. as events are detected, update the graph by adding an event-based edge to reflect the dependency implied by the event (i.e. changes detected)), 
wherein at least a portion of said modules comprise one or more of hardware circuits ([0094] server system executes various modules, e.g. via processors), programmable hardware circuits and executable code, the executable code stored on one or more computer readable storage media ([0094] executing modules via processors on a server requires instructions to be executed by the processors stored in some form of storage [0104-0107] [FIG. 1B] exemplary computer system 50 for implementing any of the workstation/server system/user device, e.g. comprising a processing device, memory, connected where data storage device includes instructions and processor implements instruction sets).
	Rogers in the above embodiment does not explicitly disclose:
a baseline module that generates a snapshot of the plurality of network assets and the dependencies between the plurality of network assets across the different physical and virtual layers within the data network at a point in time
the snapshot used to detect changes within the data network
However, Rogers in a second embodiment discloses:
a baseline module that generates a snapshot of the plurality of network assets and the dependencies between the plurality of network assets across the different physical and virtual layers within the data network at a point in time ([0216-0218] taking periodic snapshots of the graph, e.g. entity relationship graph [0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server, such as over time)
the snapshot used to detect changes within the data network ([0216-0218] pruning old state nodes and edges out of the current copy of the graph, wherein if a user of the system is interested in information related to the state of the graph prior to the last snapshot then the system must read in the first snapshot after the desired time, re-establish it in an active system and run the query against it (i.e. to detect changes within the data network, e.g. information of state of graph prior to last snapshot and current snapshot))
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rogers to have incorporated his second method 
Regarding claim 2, Rogers discloses: 
The apparatus of claim 1, set forth above, 
further comprising a change module that detects ([0229] creation of accurate dependency graphs, e.g. as events are detected, update the graph by adding an event-based edge to reflect the dependency implied by the event (i.e. changes detected)), in real-time ([0014] e.g. via data collected passively by listening on event queues for events generated by various technologies is equated to real-time system monitoring for changes, e.g. listening for events occurring as they occur), a change in the data network from the data network that the baseline module generates ([FIG. 15] [0174-0175] detected changes in conditions, e.g. graph generates change alert, such as to changes to entity relationship graph (i.e. detecting changes in the graph, such as conditions/entity relationships)).
Rogers in the above embodiment does not explicitly disclose:
a change in the data network from the snapshot of the data network that the baseline module generates
However, Rogers in the second embodiment discloses:
a change in the data network from the snapshot of the data network that the baseline module generates ([0232] using identity and state nodes for tracking entity changes over time, wherein after each snapshots all event-based edges which have an end time which is before the current time minus the edge retention period are deleted from the graph [0208] records the state of the entity relationship graph as it changes over time [0216-0218] via taking periodic snapshots of the graph)

Regarding claim 3, Rogers discloses: 
The apparatus of claim 2, set forth above, 
further comprising a notification module that sends a notification in response to detecting the change in the data network ([FIG. 15] [0174-0175] detected changes in conditions, e.g. graph subsystem (i.e. notification module) generates change alert, such as to changes to entity relationship graph (i.e. detecting changes in the graph, such as conditions/entity relationships)).  
Regarding claim 7, Rogers discloses: 
The apparatus of claim 1, set forth above, 
Rogers in the above embodiment does not explicitly disclose:
wherein the snapshot is for at least a subset of the plurality of network assets and the dependencies between the plurality of network assets across the different physical and virtual layers within the data network that are involved in providing a service.
However, Rogers in the second embodiment discloses:
wherein the snapshot is for at least a subset of the plurality of network assets and the dependencies between the plurality of network assets across the different physical and virtual layers within the data network that are involved in providing a service ([0232] using identity and state nodes for tracking entity changes over time, wherein after each snapshots all event-based edges which have an end time which is before the current time minus the edge retention period are deleted from the graph [0208] records the state of the entity relationship graph as it changes over time [0216-0218] via taking periodic snapshots of the graph [0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server, such as over time).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rogers to have incorporated his second method of recording the state of the entity relationship graph as it changes over time by utilizing snapshots for network assets and their dependencies between physical and virtual layers. One of ordinary skill in the art would have been motivated to do so to keep track of the changes and enables a user of the system to query the graph based on its state at a particular point in time in the past such as for a business application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances that may have dependencies on other logical components, etc. (Rogers, [0208] [0221-0228]).
Regarding claim 8, Rogers discloses: 
The apparatus of claim 1, set forth above, 
further comprising an interface module that provides an interactive interface that graphically presents the plurality of network assets ([0102] temporal entity relationship graph displayed via browser where user interface displays a GUI that presents graphs generated by the graph subsystem), the dependencies between the plurality of network assets ([FIG. 2] e.g. dependencies between assets in graph), and the different physical and virtual layers for the data network in a topological network map ([0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server, such as over time).
Rogers in the above embodiment does not explicitly disclose:
the different physical and virtual layers for the snapshot of the data network in a topological network map.
However, Rogers in the second embodiment discloses:
the different physical and virtual layers for the snapshot of the data network in a topological network map ([0232] using identity and state nodes for tracking entity changes over time, wherein after each snapshots all event-based edges which have an end time which is before the current time minus the edge retention period are deleted from the graph [0208] records the state of the entity relationship graph as it changes over time [0216-0218] via taking periodic snapshots of the graph [0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server, such as over time).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rogers to have incorporated his second method of recording the state of the entity relationship graph as it changes over time by utilizing snapshots for network assets and their dependencies between physical and virtual layers. One of ordinary skill in the art would have been motivated to do so to keep track of the changes and enables a user of the system to query the graph based on its state at a particular point in time in the past such as for a business application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances that may have dependencies on other logical components, etc. (Rogers, [0208] [0221-0228]).
Regarding claim 9, Rogers discloses: 
The apparatus of claim 8, set forth above, 
wherein the different virtual layers ([FIG. 2] e.g. software, AWS EC2 Instance, etc.), and the dependencies between the plurality of network assets between the different virtual layers ([FIG. 2] e.g. dependencies between assets in graph), are selectively shown and hidden on the topological network map ([0252] filtering of the results by the user including collapsing or hiding node types that are not of interest [0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server, such as over time).  
Regarding claim 11, Rogers discloses: 
The apparatus of claim 8, set forth above, 
wherein different types of dependencies are selectively shown and hidden on the topological network map ([0252] filtering of the results by the user including collapsing or hiding node types that are not of interest [0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server, such as over time).  
Regarding claim 12. Rogers discloses, 

wherein the interactive interface graphically depicts at least a subset of the plurality of network assets, the dependencies between the plurality of network assets, and the different physical and virtual layers that are involved in providing a service ([0100] generates entity relationship information by generating a temporal entity relationship graph [0216] taking periodic snapshots of the graph [0087] e.g. of data sources, e.g. existing devices, components, systems, datasets, or applications (i.e. service) [0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server, such as over time).
Regarding claim 13, Rogers discloses: 
The apparatus of claim 1, set forth above, 
wherein the different physical and virtual layers ([0221-0228] [FIG. 1A] mapping dependencies of a business application/other entity, wherein automatically determine and monitor the dependencies between the various components entities which constitute, or support, a given computer environment such as a business application, e.g. application comprising multiple logical components comprising one or more instances of software that have underlying physical hardware supporting the software instances where each of the software instances and hardware components have dependencies on many other logical components, whose software instances and underlying hardware have further dependencies, and so on, wherein many of these relationships (i.e. dependencies) will be naturally discovered and modeled through the mechanisms already discussed, in the entity relationship graph by the graph server, such as over time) comprise a user layer ([FIG. 2] e.g. person), a device layer ([0082] e.g. computer), an application layer ([FIG. 2] e.g. software), a virtualization layer ([FIG. 32] e.g. VirtMachine), a cloud layer ([FIG. 2] e.g. AWS EC2 Instance), a network layer ([0082] e.g. network infrastructure components), a storage layer ([FIG. 32] e.g. storage).
Regarding claims 14-15, 17-18 and 19 they do not further define nor teach over the limitations of claims 1-2, 7-8 and 12 therefore, claims 14-15, 17-18 and 19 are rejected for at least the same reasons set forth above as in claims 1-2, 7-8 and 12. Claim 20 also does not further define nor teach over the limitations of claims 1 and 14, therefore it is rejected for at least the same reasons set forth above as in claims 1 and 14.
Claim 4-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Westerfeld (US-20110302652-A1).
Regarding claim 4, Rogers discloses: 
The apparatus of claim 3, set forth above, 
Rogers as modified does not explicitly disclose:
wherein the notification comprises a confirmation to determine whether the detected change is an authorized change in the data network.  
However, Westerfeld discloses:
wherein the notification comprises a confirmation to determine whether the detected change is an authorized change in the data network ([0051] deriving the one or more proposed changes to the resources in the datacenter, and identify one or more human participants required to authorize, agree, or otherwise approve the proposed changes).

Regarding claim 5, Rogers-Westerfeld disclose: 
The apparatus of claim 4, set forth above, wherein, 
Rogers in the above embodiment does not explicitly disclose:
in response to receiving confirmation that the change is an authorized change, the baseline module generates a new snapshot of the plurality of network assets and the dependencies between the plurality of network assets to reflect the detected change.
However, Rogers in the second embodiment discloses:
the baseline module generates a new snapshot of the plurality of network assets and the dependencies between the plurality of network assets to reflect the detected change ([0232] using identity and state nodes for tracking entity changes over time, wherein after each snapshots all event-based edges which have an end time which is before the current time minus the edge retention period are deleted from the graph [0208] records the state of the entity relationship graph as it changes over time [0216-0218] via taking periodic snapshots of the graph).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rogers to have incorporated his second method of recording the state of the entity relationship graph as it changes over time by utilizing snapshots. One of ordinary skill in the art would have been motivated to do so to keep track of the changes and enables a user of the system to query the graph based on its state at a particular point in time in the past (Rogers, [0208]).
Rogers as modified does not explicitly disclose:

However, Westerfeld discloses:
in response to receiving confirmation that the change is an authorized change ([0051] deriving the one or more proposed changes to the resources in the datacenter, and identify one or more human participants required to authorize, agree, or otherwise approve the proposed changes), generates a new snapshot ([0034] configuration management database including various configuration items describing every resource in the datacenter mapping modeled in the resource inventory and every relationship or other dependency in the dependency mapping in the dependency database, where configuration management database is dynamically updated in response to subsequently discovering any new or changed information associated with the resources and dependencies modeled with the configuration items stored in the configuration management database [0052-0053] authorize/approve proposed changes and graphically represent a set of navigation pathways that emanate from a start of the navigational traversal to any endpoints that the proposed changes may impact (i.e. when changes occur, such as authorized changes, dynamically update dependencies) and represent an initial assessment of the scope of the potential impacts that the proposed changes may have in the datacenter, e.g. resources in datacenter that may have their operations impacted due to proposed changes).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rogers in view of Westerfeld to have generated a new snapshot of authorized change. One of ordinary skill in the art would have been motivated to do so to subsequently discover any new or changed information and dynamically update the dependencies modeled (Westerfeld, [0034]).
Regarding claim 6, Rogers-Westerfeld disclose: 

Rogers as modified does not explicitly disclose:
wherein the notification comprises an alert to indicate a potential security risk in response to the detected change not being an authorized change in the data network.  
However, Westerfeld discloses:
wherein the notification comprises an alert to indicate a potential security risk in response to the detected change not being an authorized change in the data network ([0041] generate real-time alerts, e.g. in response to discovering unauthorized activity in the datacenter).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rogers in view of Westerfeld to have generated an alert responsive to unauthorized changes. One of ordinary skill in the art would have been motivated to do so to generate real-time alerts when discovering unauthorized activity (Westerfeld, [0041]).
Regarding claim 16, Rogers discloses: 
The method of claim 14, set forth above, further comprising 
sending a notification in response to detecting the change in the data network ([0134] notification services, e.g. for new event data of interest (i.e. changes) [0084] e.g. by server system [0094] executing various modules), 
Rogers in the above embodiment does not explicitly disclose:
the notification comprising a confirmation to determine whether the detected change is an authorized change in the data network, wherein: 
in response to receiving confirmation that the change is an authorized change, the baseline module generates a new snapshot of the plurality of network assets and the dependencies between the plurality of network assets to reflect the detected change; and 

	However, Rogers in the second embodiment discloses:
the baseline module generates a new snapshot of the plurality of network assets and the dependencies between the plurality of network assets to reflect the detected change ([0232] using identity and state nodes for tracking entity changes over time, wherein after each snapshots all event-based edges which have an end time which is before the current time minus the edge retention period are deleted from the graph [0208] records the state of the entity relationship graph as it changes over time [0216-0218] via taking periodic snapshots of the graph).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rogers to have incorporated his second method of recording the state of the entity relationship graph as it changes over time by utilizing snapshots. One of ordinary skill in the art would have been motivated to do so to keep track of the changes and enables a user of the system to query the graph based on its state at a particular point in time in the past (Rogers, [0208]).
Rogers as modified does not explicitly disclose:
the notification comprising a confirmation to determine whether the detected change is an authorized change in the data network, wherein: 
in response to receiving confirmation that the change is an authorized change, generates a new snapshot; and 
in response to the detected change not being an authorized change in the data network, the notification comprises an alert to indicate a potential security risk.
	However, Westerfeld discloses:
([0051] deriving the one or more proposed changes to the resources in the datacenter, and identify one or more human participants required to authorize, agree, or otherwise approve the proposed changes), wherein: 
in response to receiving confirmation that the change is an authorized change ([0051] deriving the one or more proposed changes to the resources in the datacenter, and identify one or more human participants required to authorize, agree, or otherwise approve the proposed changes), generates a new snapshot ([0034] configuration management database including various configuration items describing every resource in the datacenter mapping modeled in the resource inventory and every relationship or other dependency in the dependency mapping in the dependency database, where configuration management database is dynamically updated in response to subsequently discovering any new or changed information associated with the resources and dependencies modeled with the configuration items stored in the configuration management database [0052-0053] authorize/approve proposed changes and graphically represent a set of navigation pathways that emanate from a start of the navigational traversal to any endpoints that the proposed changes may impact (i.e. when changes occur, such as authorized changes, dynamically update dependencies) and represent an initial assessment of the scope of the potential impacts that the proposed changes may have in the datacenter, e.g. resources in datacenter that may have their operations impacted due to proposed changes); and 
in response to the detected change not being an authorized change in the data network ([0041] discovering unauthorized activity), the notification comprises an alert to indicate a potential security risk ([0041] generate real-time alerts, e.g. in response to discovering unauthorized activity in the datacenter).
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Cohen et al. (US-20160378615-A1) hereinafter Cohen.
Regarding claim 10, Rogers discloses: 
The apparatus of claim 8, set forth above, 
Rogers as modified does not explicitly disclose:
wherein changes that are detected within the data network as compared to the generated snapshot are visually highlighted on the topological network map.  
However, Cohen discloses:
wherein changes that are detected within the data network as compared to the generated snapshot are visually highlighted on the topological network map ([0099] [FIG. 7B] rolling back to previous health change event, e.g. to highlight login component went from healthy to unhealthy at event e6, see also [FIG. 7A] wherein balances component highlighted at e7 to identify a change event).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rogers in view of Cohen to have highlighted changes detected. One of ordinary skill in the art would have been motivated to do so to highlight that a component has went from healthy to unhealthy regarding a health change event (Cohen, [0099]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anuszczyk et al. (US-20030110253-A1) METHOD AND APPARATUS FOR MANAGING COMPONENTS IN AN IT SYSTEM;
Duvall et al. (US-7664712-B1) METHOD AND SYSTEM FOR IMPACT ANALYSIS USING A DATA MODEL;
Moon et al. (US-20150358391-A1) APPLICATION MONITORING FOR CLOUD-BASED ARCHITECTURES;
Bai et al. (US-20140164607-A1) DEPENDENCY MAPPING AMONG A SYSTEM OF SERVERS, ANALYTICS AND VISUALIZATION THEREOF;
SASTURKAR et al. (US-20150033086-A1) ORGANIZING NETWORK PERFORMANCE METRICS INTO HISTORICAL ANOMALY DEPENDENCY DATA;
Degioanni (US-20150052441-A1) SYSTEM, METHOD AND GRAPHICAL USER INTERFACE FOR APPLICATION TOPOLOGY MAPPING IN HOSTED COMPUTING ENVIRONMENTS;
Satish et al. (US-20160164908-A1) CONTAINMENT OF SECURITY THREATS WITHHIN A COMPUTING ENVIRONMENT;
Jewell et al. (US-20150358208-A1) COMPONENT DEPENDENCY MAPPING SERVICE;
SYKES (US-20170104658-A1) LARGE-SCALE DISTRIBUTED CORRELATION;
Peterson (US-20160321574-A1) HUMAN-MACHINE VISUALIZATION INTERFACES AND PROCESSES FOR PROVIDING REAL TIME OR NEAR REAL TIME ACTIONABLE INFORMATION RELATIVE TO ONE OR MORE ELEMENTS OF ONE OR MORE NETWORKS, NETWORKS, AND SYSTEMS OF NETWORKS;
SHARMA (US-20180131558-A1) METHOD AND SYSTEM FOR ARCHITECTURE ANALYSIS OF AN ENTERPRISE;
Woolward et al. (US-20200382560-A1) VALIDATION OF CLOUD SECURITY POLICIES;
Graklanoff et al (US-11126492-B1) SYSTEMS AND METHODS FOR ANOMALY ANALYSIS AND OUTAGE AVOIDANCE IN ENTERPRISE COMPUTING SYSTEMS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
1/27/22